Citation Nr: 1537335	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-33 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to compensation for vision loss, either under 38 C.F.R. § 1151 or as secondary to an aneurysm. 
 
2. Entitlement to service connection for an aneurysm, to include as secondary to the service-connected hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to May 1983, and from January 1984 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2012, the Veteran testified at a videoconference hearing before the undersigned. A transcript of the hearing is associated with the claims file.

The Veteran's claim for compensation for vision loss has been developed as a claim for benefits under 38 C.F.R. § 1151 (2014), caused by VA's purported misdiagnosis of and subsequent treatment for an aneurysm. The Veteran is also claiming that the aneurysm itself was caused or aggravated by her service-connected hypertensive disease, and that the vision loss is a residual of the aneurysm. As reasonable theories for the granting of the Veteran's claim should be considered, the Board has reclassified the Veteran's claim as one for entitlement to compensation for vision loss, either under 38 C.F.R. § 1151 or as secondary to an aneurysm.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a November 2012 Remand, the Board requested that the AOJ provide the Veteran with a VA examination performed by an appropriate examiner, to ascertain the etiology of the claimed vision loss and aneurysm. The Board specifically requested that the VA examiner, in writing the examination report, provide an opinion as to whether the Veteran's claimed aneurysm was caused or aggravated by her service-connected hypertensive vascular disease. In a May 2013 VA medical examination report, a VA neurologist noted examining the Veteran and reviewing the claims file. In response to the Board's request for an opinion as to whether the aneurysm was caused or aggravated by the Veteran's hypertensive vascular disease, the neurologist wrote that he could not comment "without resorting to speculation as the answer [to the Board's request] should come from either a neurosurgical or vascular surgical specialist." The AOJ did not attempt to procure an opinion from a specialist despite the VA neurologist's recommendation. An additional remand is necessary to procure an opinion in compliance with the Board's November 2012 Remand directives.

The Veteran is seeking compensation for vision loss, either under 38 C.F.R. § 1151 or as secondary to an aneurysm. As this issue is inextricably intertwined with the issue of service connection for the aneurysm, it also must be remanded. 
 
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice regarding the substantiation of a claim for service connection for vision loss secondary to an aneurysm.

2. Provide the claims file to a VA neurosurgical or vascular surgical specialist for an opinion regarding the etiology of the Veteran's aneurysm. 

The examiner's attention is called to the following:

a. The service treatment records and VA treatment records, indicating treatment for diagnosed hypertension; 

b. The May 2006 VA treatment record noting abnormal neuroradiolgical findings consistent with an internal carotid-ophthalmic artery aneurysm;

c. The December 2006 VA treatment records, reporting the stenting and coiling of the left periophthalmic aneurysm; and

d. The treatment records noting treatment following a December 2007 stroke.

The examiner must review the evidence of record with attention to the service and post-service treatment records and provide an opinion as to whether the Veteran's aneurysm was caused or permanently worsened beyond its natural progression by any incident of service, including her service-connected hypertensive disease. 

The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. If an opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Accomplish any additional development deemed appropriate, to include the procurement of an opinion as to whether the Veteran's vision loss was caused or permanently worsened beyond its normal progression by her aneurysm, if the aneurysm is found to be service connected.  

4. Readjudicate the Veteran's claims. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




